              Case 2:20-cv-01977-TJS Document 1 Filed 04/21/20 Page 1 of 11



                           UNITED STATES DISTRICT COURT FOR
                           EASTERN DISTRICT OF PENNSYLVANIA


 JUL-BUR ASSOCIATES INC. AND JULIE’S
 BOTTEGA
                      Plaintiffs,
                                                                               COMPLAINT
         vs.                                                          JURY TRIAL DEMANDED
 SELECTIVE INSURANCE COMPANY OF
 AMERICA and SELECTIVE INSURANCE
 COMPANY OF THE SOUTHEAST

                                  Defendants.


      Plaintiffs, Jul-Bur Associates, Inc., and Julie’s Bottega, bring this Complaint, alleging against

Defendants, Selective Insurance Company of America and Selective Insurance Company of the Southeast,

as follows:

                                      I.         NATURE OF THE CASE

        1.       This is a civil action seeking declaratory relief arising from Plaintiffs’ contract of

insurance with the Defendants.

        2.       In light of the Coronavirus global pandemic and state orders mandating all non-

life- sustaining businesses in the Commonwealth to cease operations and stay at home, Plaintiffs

shut their doors on March 16, 2020.

        3.       Plaintiffs’ insurance policy provides coverage for all non-excluded business losses,

and thus provides coverage here.

        4.       As a result, Plaintiffs are entitled to declaratory relief that their business is

covered for all business losses that have been incurred in an amount greater than $150,000.00.

                                           II.      JURISDICTION

        5.       This court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332, because there is complete diversity of citizenship between Plaintiffs and the Defendants.

                                                     -4-
              Case 2:20-cv-01977-TJS Document 1 Filed 04/21/20 Page 2 of 11



 Plaintiffs are a Pennsylvania Corporation. Defendant Selective Insurance Company of America is

 a New Jersey Corporation with its principal place of business in New Jersey. Defendant Selective

 Insurance Company of the Southeast is an Indiana Corporation with its principal place of business

 in Indiana. Further, Plaintiff have suffered business losses in an amount greater than $150,000.00.

 The amount in controversy necessary for diversity jurisdiction over a declaratory judgment action is

 measured by the value those business losses. Id. at § 1332(a).

         6.      The Court has personal jurisdiction over the Defendants because at all relevant

 times they have engaged in substantial business activities in the Commonwealth of Pennsylvania.

 At all relevant times Defendants transacted, solicited, and conducted business in Pennsylvania

 through its employees, agents, and/or sales representatives, and derived substantial revenue from

 such business in Pennsylvania.

         7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) because a substantial

 portion of the wrongful acts upon which this lawsuit is based occurred in this District. Venue is

 also proper pursuant to 28 U.S.C. § 1391(c) because the Defendants are corporations that have

 substantial, systematic, and continuous contacts in the Commonwealth of Pennsylvania, and as a

 result are subject to personal jurisdiction in this District.

         8.      The acts and/or omissions complained of took place, in whole or in part, within the

 venue of this Court.

                                              III.     PARTIES

         9.     At all relevant times, Plaintiffs Jul-Bur Associates, Inc and Julie’s Bottega (Julie’s

Bottega”) was authorized to do business and was doing business in the Commonwealth of

Pennsylvania, County of Montgomery, Lower Merion Township, in Bala Cynwyd, PA, 19004.

Julie’s Bottega owns, operates, manages, and/or controls a retail clothing store located at 156

Montgomery Avenue, Bala Cynwyd, PA 19004-2969.

                                                     -4-
          Case 2:20-cv-01977-TJS Document 1 Filed 04/21/20 Page 3 of 11



       10.     At all relevant times, Defendants Selective Insurance Company of America and

Selective Insurance Company of the Southeast (collectively hereinafter referred to as “Selective”)

are corporations doing business in the Commonwealth of Pennsylvania, subscribing to Policy

Number S 2 2 7 3 5 5 3 issued to the Plaintiffs for the period of M a r c h 1 5 , 2 0 20 t o M a r c h

1 5 , 2 02 1 . See Policy Declaration page, attached hereto as Exhibit 1. Defendants Selective

transact business of insurance in the Commonwealth of Pennsylvania and within the County of

Montgomery and the basis of this suit arises out of such conduct.

                                IV.     FACTUAL BACKGROUND

              A.      Insurance Coverage

       11.     On or about March 15, 2020, Selective entered into a contract of insurance with the

Plaintiffs, whereby Plaintiffs agreed to make payments to Selective in exchange for the Defendants’

promise to indemnify the Plaintiffs for losses including, but not limited to, business income losses

at Plaintiffs’ place of business located in Bala Cynwyd, PA at the address noted above in this

Complaint (the “Insured Property”).

       12.     The Insured Property consists of offices and a retail store located at 156

Montgomery Avenue, Bala Cynwyd, PA 19004-2969 which is owned, leased by, managed, and/or

controlled by the Plaintiffs.

       13.     The Insured Property is covered under a policy issued by Selective with Policy

Number S 2273553 (hereinafter “Policy”).

       14.     The Policy is currently in full effect, providing, among other things property,

business personal property, business income and extra expense, contamination coverage, and

additional coverages between the period of March 15, 2020 through March 15, 2021.

       15.     Plaintiffs faithfully paid policy premiums to Defendants, specifically to provide,

among other things, additional coverages in the event of business interruption or closures by order

                                                -4-
          Case 2:20-cv-01977-TJS Document 1 Filed 04/21/20 Page 4 of 11



of Civil Authority.

       16.     Under the Policy, insurance is extended to apply to the actual loss of business

income sustained and the actual, necessary and reasonable extra expenses incurred when access to

the Insured Property is specifically prohibited by order of civil authority as the direct result of a

covered cause of loss to property in the immediate area of Plaintiffs’ Insured Property. This

additional coverage is identified as coverage under “Civil Authority.”

       17.     The Policy is an all-risk policy, insofar as it provides that covered causes of loss

under the policy means direct physical loss or direct physical damage unless the loss is specifically

excluded or limited in the Policy.

       18.     Based on information and belief, the Defendants have accepted the policy

premiums with no intention of providing any coverage for business losses or the Civil Authority

extension due to a loss and shutdown from a virus pandemic.

       19.     The Policy’s Exclusion of Loss Due to Virus or Bacteria does not apply to the

business losses incurred by Plaintiffs here.

              B.      The Coronavirus Pandemic

       20.     The scientific community, and those personally affected by the virus, recognize the

Coronavirus (also known as Covid-19) as a cause of real physical loss and damage. It is clear that

contamination of the Insured Property would be a direct physical loss requiring remediation to

clean the surfaces of the offices and retail store constituting the Insured Property.

       21.     The virus that causes COVID-19 remains stable and transmittable in aerosols for

up to three hours, up to four hours on copper, up to 24 hours on cardboard and up to two to three




                                                -4-
              Case 2:20-cv-01977-TJS Document 1 Filed 04/21/20 Page 5 of 11



 days on plastic and stainless steel. See https://www.nih.gov/news-events/news-releases/new-

 coronavirus-stable-hours-surfaces (last visited April 9, 2020).

         22.      The CDC has issued a guidance that gatherings of more than 10 people must not

 occur. People in congregate environments, which are places where people live, eat, and sleep in

 close proximity, face increased danger of contracting COVID-19.

         23.      The global Coronavirus pandemic is exacerbated by the fact that the deadly virus

 physically infects and stays on surfaces of objects or materials, “fomites,” for up to twenty-eight

 (28) days.

         24.      China, Italy, France, and Spain have implemented the cleaning and fumigating of

 public areas prior to allowing them to re-open publicly due to the intrusion of microbials.

                C.       Civil Authority
         25.      On March 6, 2020, Pennsylvania Governor Tom Wolf issued a Proclamation of

 Disaster Emergency, the first formal recognition of an emergency situation in the Commonwealth

 as a result of COVID-19. See Exhibit 2.

         26.      On March 19, 2020 Governor Wolf issued an Order requiring all non-life-

 sustaining businesses in Commonwealth to cease operations and close all physical locations.

 Businesses that were permitted to remain open were required to follow “social distancing practices

 and other mitigation measures defined by the Centers for Disease Control.”

See Exhibit 3; https://www.scribd.com/document/452416027/20200319-TWW-COVID-19-Business-

Closure-Order (last visited April 7, 2019).


         27.      On March 23, 2020, Governor Wolf issued a Stay-at-Home Order for residents of

 Philadelphia, Allegheny, Bucks, Chester, Delaware, Monroe, and Montgomery Counties. See

 Exhibit 4. On that same date, the Pennsylvania Department of Health issued a similar Order, noting

 that “operation of non-life-sustaining businesses present the opportunity for unnecessary

                                                - 11 -
          Case 2:20-cv-01977-TJS Document 1 Filed 04/21/20 Page 6 of 11



gatherings, personal contact and interaction that will increase the risk of transmission and the risk

of community spread of COVID–19.” See Exhibit 5.

        28.     On April 1, 2020, Governor Wolf extended the March 23, 2020 Stay at Home Order

to the entire Commonwealth of Pennsylvania. See Exhibit 6.

        29.     The Pennsylvania Supreme Court recently clarified the Governor’s Orders and

supported Plaintiff’s position that physical loss and damage exists resulting in coverage here. See

Friends of DeVito, et. al v. Wolf, No. 68 MM 2020 (Pa. April 13, 2020).

        30.     Further, on April 10, 2020 President Trump seemed to support insurance coverage

for business loss like that suffered by the Plaintiff:

                REPORTER: Mr. President may I ask you about credit and debt as
                well. Many American individuals, families, have had to tap their
                credit cards during this period of time. And businesses have had to
                draw down their credit lines. Are you concerned Mr. President that
                that may hobble the U.S. economy, all of that debt number one? And
                number two, would you suggest to credit card companies to reduce
                their fees during this time?

                PRESIDENT TRUMP: Well it’s something that we’ve already
                suggested, we’re talking to them. Business interruption insurance,
                I’d like to see these insurance companies—you know you have
                people that have paid. When I was in private I had business
                interruption. When my business was interrupted through a hurricane
                or whatever it may be, I’d have business where I had it, I didn’t
                always have it, sometimes I had it, sometimes, I had a lot of different
                companies. But if I had it I’d expect to be paid. You have people. I
                speak mostly to the restaurateurs, where they have a restaurant,
                they’ve been paying for 25, 30, 35 years, business interruption.
                They’ve never needed it. All of a sudden they need it. And I’m very
                good at reading language. I did very well in these subjects, OK. And
                I don’t see the word pandemic mentioned. Now in some cases it is,
                it’s an exclusion. But in a lot of cases I don’t see it. I don’t see it
                referenced. And they don’t want to pay up. I would like to see the
                insurance companies pay if they need to pay, if it’s fair. And they
                know what’s fair, and I know what’s fair, I can tell you very quickly.
                But business interruption insurance, that’s getting a lot money to a
                lot of people. And they’ve been paying for years, sometimes they
                just started paying, but you have people that have never asked for
                business interruption insurance, and they’ve been paying a lot of
                money for a lot of years for the privilege of having it, and then when
                                                 - 11 -
          Case 2:20-cv-01977-TJS Document 1 Filed 04/21/20 Page 7 of 11



               they finally need it, the insurance company says ‘we’re not going to
               give it.’ We can’t let that happen.

https://youtu.be/_cMeG5C9TjU (last visited on April 17, 2020) (emphasis added).

       31.     The President is articulating a few core points:

               a.      Business interruption is a common type of insurance, especially for
                       restaurants (and by extension, other forms of retail establishments).

               b.       Businesses pay in premiums for this coverage and should reasonably
                       expect they’ll receive the benefit of the coverage.

               c.      This pandemic should be covered unless there is a specific exclusion for
                       pandemics.

               d.      If insurers deny coverage, they would be acting in bad faith

       32.     These Orders and proclamations, as they relate to the closure of all “non-life-

sustaining businesses,” evidence an awareness on the part of both state and local governments that

COVID-19 causes damage to property. This is particularly true in places where business is

conducted, such as Plaintiffs’, as the requisite contact and interaction causes a heightened risk of

the property becoming contaminated.

              D.     Impact on Julie’s Bottega

       33.     As a result of the Orders referenced herein, Plaintiffs ceased retail operations on

March 16, 2020 and continues to be shutdown.

       34.     As a further direct and proximate result of the Orders, Plaintiffs have been forced

to lay off a part-time employee.

       35.     Plaintiffs’ business, prior to the Orders, had normal business hours of Monday

through Saturday, from 10 am to 5 pm, each day.

       36.     The months of March and April are typically the business months of the year for

Plaintiffs ‘business, and during those months, Plaintiffs typically held “trunk shows” involving the

showing of a variety of the kinds of goods and materials that Plaintiffs sold, i.e., clothing,


                                               - 11 -
          Case 2:20-cv-01977-TJS Document 1 Filed 04/21/20 Page 8 of 11



accessories, etc., which typically attracted a high volume of customers entering the Insured

Property to view the goods and materials being displayed in the trunk shows. The trunk shows

typically caused high foot traffic into the Insured Property of Plaintiffs.

       37.        Plaintiffs’ business is not a closed environment, and because people – staff,

customers, community members, and others – cycle in and out of the retail store, there is an ever-

present risk that the Insured Property is contaminated and would continue to be contaminated.

Such risk of contamination would have been heightened during March and April because of the

aforesaid trunk shows causing high foot traffic inside of the Insured Property.

       38.        The Insured Property is more susceptible to being or becoming contaminated, as

both respiratory droplets and fomites are more likely to be retained on the Insured Property and

remain viable for far longer as compared to other facilities with open-air ventilation.

       39.        Plaintiffs’ business is also highly susceptible to rapid person-to-property

transmission of the virus, and vice-versa, because the activities of the staff require them to work

in close proximity to one another and because staff routinely assist customers in selecting clothing,

provide tailoring services, and assist in customers in trying on clothing for fit..

       40.        The virus is physically impacting Julie’s Bottega and the Insured Property. Any

effort by the Defendants to deny the reality that the virus causes physical loss and damage would

constitute a false and potentially fraudulent misrepresentation that could endanger the Plaintiffs

and the public.

       41.        A declaratory judgment determining that the coverage provided under the Policy

will prevent the Plaintiffs from being left without vital coverage acquired to ensure the survival of

the business due to the shutdown caused by the civil authorities’ response is necessary. As a result

of these Orders, Plaintiffs have incurred, and continues to incur, among other things, a substantial

loss of business income and additional expenses covered under the Policy.

                                                - 11 -
          Case 2:20-cv-01977-TJS Document 1 Filed 04/21/20 Page 9 of 11



                                     V.   CAUSE OF ACTION
                                       DECLARATORY RELIEF

       42.     Plaintiffs re-alleges and incorporates by reference into this cause of action each and

every allegation set forth in each and every paragraph of this Complaint.

       43.     The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of

actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a); see also Principal Life Ins. Co. v. Minder,

No. CIV A 08-5899, 2009 WL 1917096 (E.D. Pa. July 1, 2009); Miller v. Liberty Mut. Grp., 97 F.

Supp. 2d 672 (W.D. Pa. 2000).

       44.     An actual controversy has arisen between Plaintiffs and the Defendants as to the

rights, duties, responsibilities and obligations of the parties under the Policy in that Plaintiffs

contend and, on information and belief, the Defendants disputes and denies that:

               a.      The Orders constitute a prohibition of access to Plaintiffs’ Insured Property;

               b.      The prohibition of access by the Orders has specifically prohibited access
                       as defined in the Policy;

               c.      The Policy’s Exclusion of Loss Due to Virus or Bacteria does not apply to
                       the business losses incurred by Plaintiffs here.

               d.      The Orders trigger coverage;

               e.      The Policy provides coverage to Plaintiffs for any current and future civil
                       authority closures of retail establishments in Montgomery County due to
                       physical loss or damage directly or indirectly from the Coronavirus under the
                       Civil Authority coverage parameters;

               f.       The Policy provides business income coverage in the event that
                       Coronavirus has directly or indirectly caused a loss or damage at the insured
                       premises or immediate area of the Insured Property; and

               g.      Resolution of the duties, responsibilities and obligation of the parties is
                       necessary as no adequate remedy at law exists and a declaration of the Court
                       is needed to resolve the dispute and controversy.

       45.     Plaintiffs seeks a Declaratory Judgement to determine whether the Orders constitute
                                                - 11 -
             Case 2:20-cv-01977-TJS Document 1 Filed 04/21/20 Page 10 of 11



 a prohibition of access to Plaintiffs’ Insured Property as Civil Authority as defined in the Policy.

        46.      Plaintiffs further seek a Declaratory Judgement to affirm that the Orders trigger

 coverage.

        47.      Plaintiffs further seeks a Declaratory Judgment to affirm that the Policy provides

 coverage to Plaintiffs for any current and future Civil Authority closures of retail businesses such

 as Plaintiffs’ in Montgomery County due to physical loss or damage from the Coronavirus and the

 policy provides business income coverage in the event that Coronavirus has caused a loss or damage

 at the Insured Property.

        48.      Plaintiffs do not seek any determination of whether the Coronavirus is physically

 in or at the Insured Property, amount of damages, or any other remedy other than declaratory relief.


                                    VI.       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff herein prays as follows:

        1)      For a declaration that the Orders constitute a prohibition of access to Plaintiffs’

Insured Property.

        2)      For a declaration that the prohibition of access by the Orders is specifically

prohibited access as defined in the Policy.

        3)      For a declaration that the Orders trigger coverage under the Policy.

        4)      For a declaration that the Policy provides coverage to Plaintiffs for any current,

 future and continued civil authority closures of non-essential businesses due to physical loss or

 damage directly or indirectly from the Coronavirus under the Civil Authority coverage parameters.

        5)      For a declaration that the Policy provides business income coverage in the event that

 Coronavirus has directly or indirectly caused a loss or damage at the Plaintiffs’ Insured Property

 or the immediate area of the Plaintiffs’ Insured Property.

         6)     For such other relief as the Court may deem proper.
                                                 - 11 -
        Case 2:20-cv-01977-TJS Document 1 Filed 04/21/20 Page 11 of 11




TRIAL BY JURY IS DEMANDED

Dated: April 21, 2020               Respectfully submitted,


                                    /s/ Richard M. Golomb
                                    Richard M. Golomb, Esq.
                                    Kenneth J. Grunfeld, Esq.
                                    GOLOMB & HONIK, P.C.
                                    1835 Market Street, Suite 2900
                                    Philadelphia, PA 19103
                                    Telephone: (215) 985-9177
                                    Facsimile: (215) 985-4169
                                    rgolomb@golombhonik.com
                                    kgrunfeld@golombhonik.com




                                    Arnold Levin, Esq.
                                    Laurence S. Berman,
                                    Esq.
                                    Frederick Longer, Esq.
                                    Daniel Levin, Esq.
                                    LEVIN SEDRAN & BERMAN, L.L.P.
                                    510 Walnut Street, Suite 500
                                    Philadelphia, PA 19106-3697
                                    Telephone: (215) 592-1500
                                    alevin@lfsblaw.com
                                    lberman@lfsblaw.com
                                    flonger@lfsblaw.com
                                    dlevin@lfsblaw.com

                                    Counsel for Plaintiff




                                     - 11 -
